DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 9-10, 12-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elfersy (US PGPub No. 2007/0065475 – see IDS).
Elfersy teaches a composition that is applied as an antimicrobial coating on the surface of various envisioned articles (see abstract). The articles envisioned include tents (see paragraph 265). The antimicrobial active in the coating is taught to be an organosilane quaternary ammonium compound (see paragraphs 7 and 264). An example of an aqueous coating solution is provided with 0.5 wt% 3-trihydroxysilyl)propyldimethyloctadecyl ammonium chloride that is applied to a substrate surface (see example 1; instant claims 5-6, 9, 15-16, and 20). Elfersy also teaches the inclusion of hydrogen peroxide in the coating preparation (see paragraph 11; instant clams 7 and 18). The coating solution can be applied by spraying (see paragraph 265; instant claim 13). While a full example of each embodiment that follows from the teachings of Elfersy is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply their exemplified coating preparation to the inside and outside surfaces of a tent. This choice would have been obvious because tents are articles Elfersy names to be treated by their coating composition, and the exemplified preparation is clearly envisioned as an embodiment of the coating. The addition of hydrogen peroxide to the coating composition as suggested would follow. Application to the interior and exterior surfaces of the tent would have been obvious given a finite number of surfaces that are available for coating on a tent and no clear reason provided by Elfersy to exclude any of them (see instant claims 2 and 10). In addition, the recitation of “medical center” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here any tent is capable of acting as a “medical center” tent, therefore the limitations of instant claims 4 and 12. Thus claims 1-2, 4-7, 9-10, 12-13, 15-16, 18, and 20 are obvious over Elfersy.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Elfersy as applied to claims 1-2, 4-7, 9-10, 12-13, 15-16, 18, and 20 above, and further in view of Allen et al. (US PGPub No. 2017/0073994).
Elfersy renders obvious the limitations of instant claims 1 and 9. A medical center tent is not explicitly recited.
Allen et al. detail a portable tent that is a medical tent (see abstract and 92). The cover of the tent is taught to be antimicrobial and composed of fabric (see paragraphs 54 and 93).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a medical tent as taught by Allen et al. as the tent employed as the article in Elfersy and coat both sides of the fabric cover to render it antimicrobial. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 3-4 and 11-12 are obvious over Elfersy in view of Allen et al.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elfersy as applied to claims 1-2, 4-7, 9-10, 12-13, 15-16, 18, and 20 above, and further in view of Koslow (US PGPub No. 2004/0031749).
Elfersy renders obvious the limitations of instant claims 1 and 9. The tent is not described as being fabric.
Koslow teaches structures that have been coated with antimicrobial active compounds (see paragraphs 4-5). Tents are named as an envisioned structure and they are described as being composed of fabric (see paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a fabric tent as taught by Koslow as the tent employed as the article in Elfersy and coat both sides of the fabric to render it antimicrobial. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 3 and 11 are obvious over Elfersy in view of Koslow.

Claims 3, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elfersy as applied to claims 1-2, 4-7, 9-10, 12-13, 15-16, 18, and 20 above, and further in view of Qu et al. (US PGPub No. 2007/0166344).
Elfersy renders obvious the limitations of instant claims 1 and 9. They detail spraying for application of the coating but do not detail electrostatic spraying or that the tent is fabric.
Qu et al. teach structures that have been coated with antimicrobial active compounds (see paragraph 13). Tents are named as an envisioned structure and they are described as being composed of fabric (see paragraph 97). In addition, application of the coating composition via electrostatic spraying is detailed (see paragraph 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a fabric tent as taught by Qu et al. as the tent employed as the article in Elfersy and coat both sides of the fabric to render it antimicrobial. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. It additionally would have been obvious to employ electrostatic spraying as detailed by Qu et al. as a known spraying technique for applying a liquid antimicrobial composition to the tent surfaces. This modification would have been obvious as the simple substitution of one known technique for another in order to yield a predictable outcome. Therefore claims 3, 11, and 14 are obvious over Elfersy in view of Qu et al.

Claims 1-2, 5-6, 8-10, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. (US PGPub No. 2009/0074971).
McMahon et al. teach a composition that is applied as an antimicrobial coating on the surface of various envisioned articles (see abstract). The articles envisioned include tents (see paragraph 318). The antimicrobial active in the coating is taught to be an organosilane quaternary ammonium compound (see paragraph 1). An example of an aqueous coating solution is provided with 5 wt% 3-trihydroxysilyl)propyldimethyloctadecyl ammonium chloride that is applied to a substrate surface (see example 1 test 8 and paragraphs 354 and 364; instant claims 5-6, 9, 15-16, and 20). McMahon et al. also teach the inclusion of acids in the coating composition, where hypochlorous acid is named (see paragraphs 71-72; instant clams 8 and 19). The coating solution can be applied by spraying (see paragraph 319; instant claim 13). While a full example of each embodiment that follows from the teachings of McMahon et al. is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply their exemplified coating preparation to the inside and outside surfaces of a tent. This choice would have been obvious because tents are articles that McMahon et al. name to be treated by their coating composition, and the exemplified preparation is clearly envisioned as an embodiment of the coating. The addition of hypochlorous acid to the coating composition as suggested would follow. Application to the interior and exterior surfaces of the tent would have been obvious given a finite number of surfaces that are available for coating on a tent and no clear reason provided by McMahon et al. to exclude any of them (see instant claims 2 and 10). In addition, the recitation of “medical center” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here any tent is capable of acting as a “medical center” tent, therefore the limitations of instant claims 4 and 12. Thus claims 1-2, 5-6, 8-10, 13, 15-16, and 18-20 are obvious over McMahon et al.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Purwar et al. (AATCC Reviews 2004 4(3):22-26). 
Purwar et al/ teach that the fabric of tents has recognized need for protection against microbes (see page 22 second column first full paragraph; instant claims 3 and 11). They go on to detail coatings that are applied to textiles as finishes that contain antimicrobial agents (see page 22 second column first full paragraph). A solution of one particular compound in ethanol is described as treating a textile and providing durable antibacterial protection (see page 24 second column first full paragraph; instant claims 1 and 9).  While a full example of each embodiment that follows from the teachings of Purwar et al. is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an antimicrobial agent solution to the fabric surfaces of a tent as part of the finish agent. This choice would have been obvious to address the issue they raise and apply the solution they provide. Application to all the surfaces of the tent fabric would have been obvious given a finite number of surfaces that are available for coating on a tent and no clear reason provided by Purwar et al. to exclude any of them (see instant claims 2 and 10). In addition, the recitation of “medical center” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here any tent is capable of acting as a “medical center” tent, therefore the limitations of instant claims 4 and 12. Thus claims 1-4 and 9-12 are obvious over Purwar et al.

Claims 5-6, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Purwar et al. as applied to claims 1-4 and 9-12 above, and further in view of Eddy (US PGPub No. 2019/0255210).
Purwar et al. render obvious the limitations of instant claims 1 and 9. Table 1 lists several antimicrobial agents that are useful in treating textiles and quaternary ammonium silanes are included. A particular compound or coating formulation is not detailed.
Eddy teaches a quaternary ammonium silane composition employed to treat the surface of an article to confer antibacterial properties (see abstract). The formulation is a solution that includes one or more of 3 -(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride at 0.1 to 10 wt% and isopropyl alcohol at 30 to 90 wt% (see paragraphs 4-12; instant claims 5-6, 13, 15-17 and 20). They go on to teach the application of the composition via electrostatic sprayer or a spray bottle (see paragraph 60; instant claims 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a composition of Eddy to apply as a particular quaternary ammonium silane to the tent fabric of Purwar et al. This choice would have been obvious because the solution is similar to one taught by Purwar et al. and it employs an antimicrobial compound in a class taught by Purwar et al. It would follow to employ the spraying application techniques taught by Eddy for their composition. Therefore claims 5-6, 13-18 and 20 are obvious over Purwar et al in view of Eddy.

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615